DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 108101573 A.
The reference teaches, in example 2, a composition comprising Silica sand (30 mesh to 50 mesh), silica sol (concentration 40%) and deionized water are mixed well and mixed in a mass ratio of 80%:15%:5%.  
The instant claims are met by the reference.
As for claim 1, the reference teaches silica sand (i.e. quartz sand) which meets the dry component.  The silica sol and deionized water meets the wet component.  The amounts of the components fall within the claimed ranges.
As for claim 2, the composition is molded into a sheet.
As for claim 4, the reference teaches amounts of components that fall within the claimed ranges.
As for claim 7, the reference teaches that quartz is used.  As the claim recites “about 99%” and the term “about” permits some tolerance, the amount of the dry component (i.e. 100% quartz) meets the claimed limitation.
As for claim 12, the reference teaches silica sand (i.e. quartz sand) which meets the dry component.  The silica sol and deionized water meets the wet component.  The amounts of the components fall within the claimed ranges.
As for claim 13, the composition is molded into a sheet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 109694255 A.
The reference teaches, in example 1, a micro-expansion silica brick comprising the following weight percentages of raw materials: fused silica stone 65%, silica micropowder 5%, ultrafine silica micropowder 5%, nano silica micropowder 5%, silicon carbide micropowder 6%, 5% of silicon nitride fine powder, 4% of binder and 5% of silica sol, the purity of the fused silica stone is ≥99.99%, and the particle diameter of the silica fine powder is 450-500 μm, the ultrafine silica powder has a particle diameter of 10-20 μm, the nano silica fine powder has a particle diameter of 50-80 nm, the silicon carbide fine powder has a particle diameter of 100-300 μm, and the silicon nitride fine powder has a particle diameter of 200-400 μm. The binder is a mixture of carboxymethylcellulose and limestone; the silica sol has a SiO2 content of 25% to 35%.  See also the other examples.
The instant claims are obvious over the reference.
As for claim 1, the fused silica stone meets the dry component comprising a quartz component.  The amount falls within the claimed range.  The silica sol meets the wet component.  The amount of the dry component and wet component falls within the claimed range.  As for the amount of colloidal silica particles, as the silica sol has a SiO2 content of 25% to 35%, the amount of colloidal silica overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the reference teaches the forming of a brick.
As for claim 3, as the reference teaches the formation of a brick this would render obvious a part or layer for a chemical plant as they can be made of bricks.
As for claim 4, the reference teaches amounts that fall within the claimed range.
As for claim 5, the reference teaches silica micropowder and ultrafine silica micropowder which is seen to meet the microsilica.
As for claim 7, this limitation is met by the reference.

Claims 1-2, 4, 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soviet Union Patent Specification No. SU 1227310 A.
The reference teaches, in the abstract, and pages 1-2 of the machine translation, a composition comprising quartz powder 55.0-75.0, silica sol 24.0-44.0, binary mixture of water-soluble polymers (I) 0.001-0.01 and balance water.  The silica sol has a silica concentration of 20 to 60 wt.%.
The instant claims are obvious over the reference.
As for claim 1, the quartz powder meets the dry component.  The silica sol, water and water soluble polymers meets the wet component.  The amount of the dry component and wet component falls within the claimed range.  As for the amount of colloidal silica particles, as the silica sol has a silica content of 20% to 60%, the amount of colloidal silica overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, the composition is shaped into a mold.
As for claim 4, the reference teaches amounts that overlap the claimed range and overlapping ranges are deemed to be obvious.
As for claim 7, the reference teaches that quartz is used.  As the claim recites “about 99%” and the term “about” permits some tolerance, the amount of the dry component (i.e. 100% quartz) meets the claimed limitation.
As for claim 12, the reference teaches quartz which is present in an amount that falls within the claimed range. The silica sol, water and water soluble polymers meets the wet component.  The amount of the dry component and wet component falls within the claimed range.  As for the amount of colloidal silica particles, as the silica sol has a silica content of 20% to 60%, the amount of colloidal silica overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 13, the composition is shaped into a mold.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Semler et al (US Patent No. 5,989,330 A).
The reference teaches, in column 2, lines 30+ and claim 17, A pre-cured cement composition for use in elevated temperature acidic environments consisting essentially of an aqueous colloidal silica sol binder and a filler comprising about 35-50% by weight fused mullite aggregate, about 40-50% by weight quartz, and about 10-15% by weight microsilica.  According to column 3, lines 2+, the silica sol binder is an aqueous dispersion of colloidal (submicron-sized) silica particles of 15% to 50% silica content.  According to example 1, the filler is mixed with 16 wt% colloidal silica binder.
The instant claims are obvious over the reference.
As for claim 1, the filler comprising about 35-50% by weight fused mullite aggregate, about 40-50% by weight quartz, and about 10-15% by weight microsilica meets the dry component.  The amount of quartz falls within the claimed range.  The amount of the dry component and wet component falls within the claimed range. The silica sol binder meets the wet component.  As for the amount of colloidal silica particles, as the silica sol has a silica content of 15% to 50%, the amount of colloidal silica overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, column 5, lines 21+, recite that the cement composition can be cast into brick or as a continuous coating or lining.
As for claim 3, as the reference teaches the formation of a brick this would render obvious a part or layer for a chemical plant as they can be made of bricks.  Further as it can be used as a continuous coating it can also be used to form a layer for a plant.
As for claim 4, the amounts fall within the claimed range of amounts.
As for claim 5, the reference teaches an amount of 10% to 15% microsilica and therefore the amount overlaps the claimed range and overlapping ranges are deemed to be obvious.
As for claim 6, the reference teaches that the size of particles is submicron sized.  An example is Nalco 1140 which has a particle size of 15 nm (see for example US Patent No. 5,126,394 A).
As for claim 7, the amount of quartz overlaps the claimed range and overlapping ranges are deemed to be obvious.

Claims 1-4, 6-7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Specification No. GB 2563904 A1.
The reference teaches, in paragraph [0007], a cementitious composition comprising (a) micron inorganic particles having a particle size ranging from 1. 0 to 100 µm of about 31 % to 87% based on the total weight of the composition; (b) an aluminum-oxygen compound; (c) nanocolloidal silica; and (d) a coagulation controlling agent.  Paragraph [0009] teaches non-calcined concrete composition, comprising: (a) inorganic particles of about 66% to 92% based on the total weight of the composition; (b) an aluminum-oxygen compound; (c) nanocolloidal silica; and (d)	a coagulation controlling agent.  The inorganic particles may be a silica material such as quartz sand (paragraph [0018]). The nanocolloidal silica has a solid content of 20 to 50 wt%.  The particle size is from 8 to 90 nm.


The instant claims are obvious over the reference. 
As for claim 1, the inorganic particles which may be quartz sand meets the quartz component and is present in an amount that falls within the claimed range.  The amount of dry (inorganic particles and aluminum-oxygen compound) and wet components (nanocolloidal silica and coagulation controlling agent) fall within the claimed range. The nanocolloidal silica is present in an amount that falls within the range recited in the claim.  As for the amount of colloidal silica particles, as the nanocolloidal silica has a silica content of 20% to 50%, the amount of colloidal silica overlaps the claimed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 2, example 11, teaches that the compositions may be formulated into a concrete and may be poured into a mold and therefore this claim is obvious.
As for claim 3, it is within the level of ordinary skill in the art to formulate the cementitious composition into any type of concrete structure without producing any unexpected results as it is known in the art to formulate all types of concrete structures from concrete compositions.
As for claim 4, the reference teaches amounts that fall within the claimed range of amounts (see in particular paragraph [0009]).
As for claim 6, the nanocolloidal silica has a size ranging from 8 to 90 nm.
As for claim 7, the amount of quartz falls within the claimed range (paragraph [0007]) and overlaps the claimed range (paragraph [0009]).
As for claim 9, the amount overlaps the claimed range of amounts (see paragraphs [0007] and [0009]).
As for claim 11, the reference teaches that particles within this range can be used (see paragraph [0021]).
As for claim 12, the inorganic particles which may be quartz sand meets the quartz component and is present in an amount that overlaps the claimed range.  The amount of dry (inorganic particles and aluminum-oxygen compound) and wet components (nanocolloidal silica and coagulation controlling agent) fall within the claimed range. The nanocolloidal silica is present in an amount that falls within the range recited in the claim.  As for the amount of colloidal silica particles, as the nanocolloidal silica has a silica content of 20% to 50%, the amount of colloidal silica overlaps the claimed range. The case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 13, example 11, teaches that the compositions may be formulated into a concrete and may be poured into a mold and therefore this claim is obvious.
As for claim 14, it is within the level of ordinary skill in the art to formulate the cementitious composition into any type of concrete structure without producing any unexpected results as it is known in the art to formulate all types of concrete structures from concrete compositions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-16 of copending Application No. 16/882,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are rendered obvious by the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are obvious over the reference.  As the copending application teaches a casting composition having the same composition which is instantly claimed it would have been obvious to produce a concrete composition from the composition as it is known to produce concrete compositions by casting.  The method of casting into a shape is well-known in the art of concrete casting.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
August 4, 2022